Jackson, Chief Justice.
This bill was brought to compel an agent entrusted with the sale of property at a minimum price to account to his piincipal for his part of what the agent actually realized from the sale. The amendment alleges that others assisted in the transaction, and helped the defendant in the breach of trust and the fraud on the complainant. The bill alleges that all these parties, the original defendant and the confederates made defendants by the amendment, were tenants in common or joint owners of a railroad sold by the governor of this state and purchased by them, and the complainant also was one of these joint owners; and the amendment avers that the original defendant could not pay the whole amount due him, the others having pocketed part of the fruits of the fraud. The bill alleges further that title to complainant’s share was fraudulently procured from him, and states the facts by which it was accomplished.
On demurrer to this bill as amended, the demurrer was sustained and the bill was dismissed, and this is the error complained of. The court below put the decision on the ground of a complete remedy at law.
We cannot so see the law of the case. Equity has jurisdiction of trust. This agent was trustee, according to the allegations in the bill. Equity has jurisdiction in cases of fraud, and will help ferret out all fraud. It has jurisdiction of a case of trust and fraud, especially where many confederate to cheat, and help a trustee to perpetratea fraud, and get part of the proceeds. The remedy it can give in such a case is more adequate and complete than a court of law can render. Indeed, the amendment charges that the trustee cannot pay complainant the amount due him, and if the others assisted him, it is clear that they, too, would be liable in proportion, at least, to the profit each received, and to fix this liability of each is peculiarly the province, as it is in the power of courts of equity.
*366Glancing at the answers in the record, we find that they make quite a different case ; but we are dealing with the bill alone, and taking the allegations in it as amended, we are quite clear that there is equity in it, and no complete remedy at law — certainly none as full and complete as equity can reach.
The principle is, that where equity and law courts have concurrent jurisdiction, and equity courts assume it first, the suitor will not be forced into a law court, unless at the beginning of the equity suit a court of law could have given him as adequate and complete relief as the court of equity could.
Judgment reversed.